Citation Nr: 0811895	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

Entitlement to service connection for defective hearing in 
the left ear, headaches, right shoulder disability, multiple 
joint pain, lung disorder, eye disorder, back disability, 
bilateral hand disabilities, bilateral leg disabilities, 
sinusitis, skin disorder, heart disorder, loss of teeth, and 
fatigue, weakness, and numbness of the body, all claimed as 
due to herbicide exposure and/or claimed as secondary to 
radiation treatment for service-connected squamous cell 
carcinoma of the left true vocal cord.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the RO 
which, in part, denied service connection for the 
disabilities at issue on appeal, claimed as due to herbicide 
exposure.  In January 2007, a hearing was held at the RO 
before the undersigned member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran contends that all of the disabilities at issue on 
appeal are related to herbicide exposure while serving in 
Vietnam.  In the alternative, it is argued that the 
disabilities are related to radiation treatment he received 
for his service-connected squamous cell carcinoma of the left 
true vocal cord in the mid-1980's.  As to the latter claim of 
secondary service connection, the Board notes that this 
theory was first raised by the representative in the 
Statement of Accredited Representation in Appealed Case (VA 
Form 646), received in October 2006, and has never been 
considered by the RO in adjudicating the veteran's claims.  
The RO, on remand, will have the opportunity to consider this 
theory of entitlement.  

Additionally, at the personal hearing in January 2007, the 
veteran testified that he was given a VA Agent Orange 
examination in July 2004.  However, a copy of the examination 
report is not in the claims file.  Given the nature of the 
veteran's claims, the examination report is relevant evidence 
and must be obtained prior to appellate review.  

The service medical records showed that the veteran was 
treated for a rash on the palms and dorsum of his hands and 
the groin area in June 1970, and on both legs in March 1971.  
He was treated for conjunctivitis in the left eye in December 
1970.  His service enlistment examination in January 1968, 
showed a reported history of non specific chest pains 
unrelated to exertion, and high blood pressure.  On 
examination, the veteran had a Grade II functional apical 
systolic murmur and his blood pressure was 136/76.  He was 
treated for chest pains of unknown etiology in February 1969, 
at which time he was noted to have a slight upper respiratory 
infection; a chest x-ray study was normal.  The impression 
was chest pain of unknown etiology.  

With respect to the claims for skin, eye, and heart 
disorders, the fact that the veteran was treated for problems 
in service, claims that he has had recurring problems since 
service, and now seeks service connection for disabilities in 
the same anatomical area requires VA to obtain a medical 
opinion as to the nature and etiology of any current 
disability.  In this case, the veteran has never been 
afforded a VA examination.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  Provide the veteran all notification 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to his claims.  This letter must include 
all pertinent notice regarding the 
veteran's claims of service connection 
for the disabilities listed on the title 
page of this decision each to include as 
secondary to, or aggravated by, his 
service-connected status post squamous 
cell carcinoma of the left true vocal 
cord.  The notice should also inform the 
veteran that he should provide VA with 
copies of any evidence relevant to the 
claim that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.

2.  Appropriate steps should be 
undertaken to obtain the names and 
addresses of all healthcare providers who 
treated the veteran for any of the 
claimed disabilities since his discharge 
from service.  After the veteran has 
signed the appropriate releases, all 
records not already in the file should be 
obtained and associated with the claims 
folder.  Of particular interest would be 
records for treatment of any of the 
disabilities within the first year of 
discharge from service.  Also an attempt 
should be made to obtain the reported VA 
Agent Orange examination conducted in 
July 2004.  All attempts to procure 
records should be documented in the file.  
If the AMC cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file, and the appellant should be 
notified of any unsuccessful efforts in 
this regard.  

3.  The veteran should be afforded a VA 
examination by a radiation oncologist, if 
available, or other suitably qualified 
examiner, to determine the nature and, if 
feasible, etiology of all of the claimed 
disabilities on appeal.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should provide a response to the 
following questions:  

I  Is it at least as likely as not 
that any identified disability is 
proximately due to or the result of 
radiation exposure from treatment 
for his service-connected squamous 
cell carcinoma of the left vocal 
cord in 1983.  

II  If not, is it at least as likely 
as not that any identified 
disability was permanently 
aggravated by radiation treatment?  
If aggravation is noted, the degree 
of aggravation should be quantified, 
if possible for each disability.  

The examiner should provide a complete 
rationale for all opinions offered with 
specific reference to the actual 
contemporaneous evidence that forms the 
basis of that opinion.  If the examiner 
is only able to theorize or speculate as 
to this matter, this should be so stated.  

4.  The veteran should be afforded a VA 
dermatological examination to determine 
the nature and etiology of any identified 
skin disorder of the hands and legs.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
identified skin disorder had its onset in 
service or is otherwise related to 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached and opinions expressed.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any identified eye disorder.  
The claims folder must be made available 
to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished and the 
findings should be reported in detail.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any identified eye disorder had 
its onset in service or is otherwise 
related to service.  If the examiner is 
only able to theorize or speculate as to 
this matter, this should be so stated.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

6.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and etiology of any identified 
cardiovascular disorder.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies should be 
accomplished and the findings should be 
reported in detail.  The examiner should 
provide an opinion as to whether there 
was any worsening of the veteran's 
preexisting heart disorder in service, 
and if so, whether such increase was due 
to the natural progression of such a 
disease, or whether such worsening 
constituted chronic aggravation due to 
service.  In responding to this question, 
the examiner should note that temporary 
or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
disorder, as contrasted with symptoms, 
has worsened.  If a current heart 
disorder is found not to have preexisted 
the veteran's military service, the 
examiner should indicate whether it is at 
least as likely as not that any current 
heart disorder is otherwise etiologically 
related to the veteran's military 
service.  If the examiner is only able to 
theorize or speculate as to these 
matters, this should be so stated.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

8.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if the examiners 
have provided a response to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

9.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  This should 
include consideration of whether any 
identified disability is proximately due 
to or the result of, or aggravated by the 
service-connected squamous cell carcinoma 
of the left vocal cord and treatment 
therefor.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished an 
SSOC, which should include the 
appropriate laws and regulations 
pertaining to secondary service 
connection, and be given an opportunity 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

